DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, Species I, claims 1-15, in the reply filed on April 8, 2021 is acknowledged.  However, since the prior art applied below is applicable to all of the pending claims, it is deemed to be reasonable to withdrawn the previous restriction requirement to include all pending claims 1-20 in the examination.
Claims 2-6, 8-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 4, lines 2-3, the expression “an interior circumference of the wheel running surface” is not clear. Note that in Figs. 3 and 4 of the instant drawings, each of wheels 112 and 212 (instead of the outer running surface of the wheel) has an interior circumference where magnet 20 or 20’ is mounted. The term “surface” by definition is the outer or the topmost boundary of an object (Thefreedictionary). In the instant case, wheel 212 or 112 has an outer periphery defining a wheel running surface, and an interior circumference where magnet 20 or 20’ is mounted. Note that the interior circumference of wheel 212 is not part of the wheel running surface, but rather it is an inner part of wheel 212. Similarly with respect to instant claims 5-6, the expression “the outer periphery” in the claims is also confusing for a  similar reason. Claim 3 is indefinite because it depends from an indefinite base claim.
Claims 9-13 and 18-19 have similar issues described above.

In claim 15, line 3, “the wheel running surfaces of wheels” is not clear as to whether it is related to the wheel and the running surface recited in the base claim. It should be changed to -- the wheel running surface of the wheel -- so as to maintain consistency.
Other claims are also indefinite because they depend from indefinite base claims.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a passive system configured to rotate the wheel …, recited in claim 14, and a passive system to match the rotational speed …, recited in instant claim 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroto (US 5,263,419).
Moroto (Figs. 1-3 and 5) shows transportation system including vehicle 1 having wheel 2 movable along guideway 5 with conductive surface/track 4 arranged parallel to guideway 5, and wheel 2 comprising at least one magnet 7 affixed to the wheel. It would have been obvious to one of ordinary skill in the art to construct a transport system with the features described in Moroto including magnet 7 being a permanent magnet (similar 
Regarding instant claims 2 and 9, consider Fig. 2 of Moroto, wherein at least one magnet 7 is readable as being affixed to an interior circumference of the wheel running surface.
Regarding instant claims 3 and 10, tire 6 shown in Fig. 2 of Moroto is a non-magnetic material.
Regarding instant claims 4 and 11, consider Fig. 3 of Moroto, wherein the at least one magnet 7 is shown as comprising a plurality of magnets, wherein it would have been obvious to one of ordinary skill in the art to arrange the magnet of the above described transport system in the manner as shown in Fig. 3 to achieve expected advantages thereof.
Regarding instant claims 5 and 12 consider Fig. 5 of Moroto, wherein at least one magnet 7 is readable as being affixed to an inner side of the wheel in a region of the outer periphery.
Regarding instant claim 13, consider Fig. 3 of Moroto, wherein the at least one magnet 7 is shown as comprising a plurality of magnets, wherein it would have been 
Regarding instant claim 6, consider Fig. 3 of Moroto, wherein the at least one magnet 7 is shown as comprising a plurality of magnets, wherein it would have been obvious to one of ordinary skill in the art to arrange magnet of the above described transport system in the manner as shown in Fig. 3 to achieve expected advantages thereof.
Regarding instant claim 14, the wheel structure of the above described transportation system is considered to have the configuration capable as recited in the instant claim. 
As to the specific distance range of 50 mm or less recited in instant claim 15, in the instant case (i.e. in absent a disclosed unexpected result/performance associated the particular range recited in the instant claim), such distance range is considered to be no more than an obvious and reasonable range that one of ordinary skill in the art would have chosen through routine engineering to optimize performance. Therefore, it would have been obvious to one of ordinary skill in the art to choose a reasonable closeness distance within such reasonable range for use in the above described transportation system to optimize performance.
Regarding instant method claim 16, the operation of the structure of the above described transportation system is considered to include the instant claimed method steps, wherein the wheels of above described transportation system is configured to be lowered and come into contact with the tracks at the end of a movement.

Regarding instant claim 18, consider Fig. 2 of Moroto, wherein at least one magnet 7 is readable as being affixed to an interior circumference of the wheel running surface.
Regarding instant claim 19, consider Fig. 5 of Moroto, wherein at least one magnet 7 is readable as being affixed to an inner side of the wheel in a region of the outer periphery.
Regarding instant claim 20, the above described transportation system is considered to have such passive system including the permanent magnets of the wheels interact with the conductive surfaces when the driving power to the wheel is turned off during a deceleration, as described above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aruga (US 5,317,976), Lamb (US 6,510,799), Guardo (US 2007/0089636), and Lee (US 2018/0056810) disclose other variations of wheel-magnet systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617